                Case 1:20-cv-01022-BAM Document 5 Filed 08/18/20 Page 1 of 1


 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA

 6
         JOSE DE JESUS BAUTISTA VELASCO,                          Case No. 1:20-cv-01022-BAM
 7
                        Plaintiff,                                ORDER DENYING APPLICATION TO
 8                                                                PROCEED IN FORMA PAUPERIS AS
               v.                                                 MOOT
 9
         COMMISSIONER OF SOCIAL SECURITY,                         (Doc. No. 2)
10
                        Defendant.
11

12
             On July 23, 2020, Plaintiff Jose de Jesus Bautista Velasco (“Plaintiff”), proceeding
13
     through counsel, filed the complaint in this action.1 (Doc. No. 1.) Plaintiff did not pay the
14
     filing fee and instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. §
15
     1915. (Doc. No. 2). On July 27, 2020, the Court ordered Plaintiff to complete and file an
16
     Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO
17
     239 because Plaintiff’s application demonstrated that he may be receiving income well above
18
     the poverty threshold and the information was insufficient for the Court to determine if he is
19
     entitled to proceed without prepayment of fees in this action. (Doc. No. 4.) On August 14,
20
     2020, Plaintiff paid the $400.00 filing fee in full.
21
             Accordingly, Plaintiff’s pending application to proceed in forma pauperis (Doc. No. 2) is
22
    DENIED as moot.
23 IT IS SO ORDERED.

24
          Dated:    August 17, 2020                                    /s/ Barbara     A. McAuliffe                 _
25                                                               UNITED STATES MAGISTRATE JUDGE
26
27
     1
             Pursuant to General Order Number 615, this action is currently stayed pending further order of the Court.
28 (Doc. No. 3.)

                                                             1
